Citation Nr: 1447312	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, a dysthymic disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating prior to November 9, 2005 and 10 percent compensable rating thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has recharacterized the issues presented by the RO in its certification of the appeal. The Veteran was denied service connection for PTSD and bilateral hearing loss in February 2003. In January 2004 (within one year of the rating decision), the Veteran submitted a statement indicating that he desired the RO to reconsider the claims. 

In September 2004, the RO declined to "reopen" the claim for PTSD, but granted service connection for bilateral hearing loss and assigned a zero percent disability evaluation effective the date of the Veteran's claim of November 2002. In June 2005, the Veteran then filed a specific and timely notice of disagreement as to the hearing loss rating, and the RO issued a statement of the case as to the hearing loss claim in January 2006. Although the Veteran then had a period of 60 days from the date of issue of the statement of the case to file a substantive appeal, in a January 2006 letter, the RO misadvised the Veteran through an enclosure that he had one year from the date of the January 2006 rating decision within which to file a notice of disagreement. In October 2006, the Veteran filed such a notice.  

Thus, although the Veteran did not file a formal substantive appeal to complete his appeal, the RO's misadvisement apparently caused the Veteran to be not informed as to the requirement for completing appellate review. In these circumstances, the Board will waive the filing of the substantive appeal as to the September 2004 rating decision. Gomez v. Principi, 17 Vet.App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet.App. 24 (1996); Rowell v. Principi, 4 Vet.App. 9 (1993).

Similarly, the RO's October 2004 action in declining to "reopen" the Veteran's claim of service connection for PTSD is inconsistent with its recognition of the Veteran's January 2004 expression of disagreement. Under the law, the filing of a notice of disagreement triggers appellate review and the Board's jurisdiction. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398  (1995).

In the April 2010 rating decision, service connection for generalized anxiety disorder was denied.  Evidence of record since the April 2010 rating decision includes diagnoses of anxiety, depression, dysthymic disorder, and personality disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The claim has therefore been recharacterized to encompass all diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was scheduled for a video conference hearing in August 2014 but canceled his hearing request.  See July 2014 Statement.  There is no hearing request pending at this time.  See 38 C.F.R. § 20.702(c) (2013).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems do not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA otolaryngological (ENT) examination, which adequately address the current severity of the Veteran's service-connected bilateral 


hearing loss, and a VA psychiatric examination, which adequately addresses the relationship, if any, between the Veteran's acquired psychiatric disorder and service. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's updated VA medical records with his claims file. 

2.  Schedule the Veteran for a VA examination with a suitably qualified examiner to ascertain the severity of his hearing loss.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide audiometric results adequate for rating the service-connected bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished.  These results should include pure tone threshold averages and speech recognition scores using the CNC word list.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected bilateral hearing loss on his ability to work, to include whether the Veteran is unemployable because of his service-connected bilateral hearing loss.





A clear explanation for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include anxiety, depression, dysthymic disorder, and personality disorder, that had its onset or was aggravated during active service.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disorder found.  For any currently diagnosed psychiatric disorder, other than a personality disorder, the examiner should provide an opinion as to whether the psychiatric disorder began during service, was chronically worsened during service, is related to any incident of service, or was manifested as a psychosis within one year after discharge from service.



As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

(a)  The Veteran identifies his in-service stressors as leaving his home and family, going through boot camp, getting in line without his clothes on, going through a series of shots, only being allowed to call home during limited times, the Olympic terrorist attack in Munich in September 1972, being issued live ammunition, preparing warheads, including nuclear warheads, and viewing disturbing training films.  See the November 2010 notice of disagreement (NOD) and the December 2009 formal application for compensation benefits.

(c)  The Veteran's service treatment records show that in May and July 1971 he sought treatment for "blackout spells" and related that his father had a seizure disorder.

(d)  The Veteran's VA medical records reflect treatment for psychiatric symptoms from 2002 until at least January 2014.  During that time period the Veteran was diagnosed with the following disorders:  dysthymic disorder; anxiety disorder, not otherwise specified; personality disorder, not otherwise specified with avoidant features; generalized anxiety disorder; depressive disorder, not otherwise specified; depression, not otherwise specified; and major anxiety disorder.

(e)  The Veteran's VA medical records report a history of alcohol abuse (from 1970 to 1994) that was in remission.

(f)  During the Veteran's January 2003 VA examination, the Veteran reported having an abusive father and moving frequently because of his father's military service.

(g)  After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Does the Veteran have any psychiatric disability currently shown, especially to include anxiety, depression, dysthymic disorder, and personality disorder that was caused by or aggravated by his military service?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


